Exhibit 10.1

 

REAL ESTATE PURCHASE AGREEMENT

 

THIS AGREEMENT is made and entered this 15th day of April, 2005 (the “Effective
Date”) by and between AVIS INVESTMENTS, INC., an Illinois corporation
(hereinafter referred to as “PURCHASER”), and BIO-LOGIC SYSTEMS CORPORATION, a
Delaware corporation (hereinafter referred to as “SELLER”).

 

RECITALS

 

A. Seller currently holds title to real estate and appurtenant rights located in
Lake County Illinois, which real estate is legally described in Exhibit “A”
attached hereto and made a part hereof (said real estate is hereinafter referred
to as the “LAND”), which Land is commonly described as an approximately 14 acre
unimproved parcel located south of Allanson Road, east of Route 45 in the
Village of Mundelein, Illinois (hereinafter referred to as the “VILLAGE”), with
PIN #11-31-200-010-0000 which affects the Land and other property. If a legal
description is not available for the Land on the Effective Date, the parties
shall amend this Agreement during the Investigation Period to attach the same as
Exhibit “A” (and the Title Company shall revise the Title Commitment) when
available from the surveyor and approved by Chicago Title Insurance Company,
Purchaser and Seller.

 

B. Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser the Land hereinafter described in Paragraph 1 below, in accordance
with the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and the above recitals, which are by this reference
incorporated herein, the sufficiency of which is hereby acknowledged by the
parties hereto, the parties hereto agree as follows:

 

1. Agreement to Purchase. Subject to and in accordance with the terms and
provisions hereof, Seller agrees to sell and Purchaser agrees to purchase the
Land. The Land is sometimes referred to herein as the “Property.”

 

2. Purchase Price; Earnest Money.

 

A. The Purchase Price (hereinafter referred to as the “Purchase Price”) for the
Property shall be TWO MILLION EIGHT HUNDRED TWENTY EIGHT THOUSAND AND FIVE
HUNDRED and no/100 DOLLARS ($2,828,500.00).

 

In the event the Preliminary Plat Approval (as hereinafter defined), grants
approval for over Ninety (90) attached single-family residences, then the
Purchase Price will increase by FORTY TWO THOUSAND FIVE HUNDRED and no/100
DOLLARS ($42,500) per attached single-family residence approved over Ninety (90)
attached single-family residences.

 

-1-



--------------------------------------------------------------------------------

B. Purchaser agrees to pay the sum of TWENTY FIVE THOUSAND and no/100 DOLLARS
($25,000.00) as Earnest Money (hereinafter, together with such additional
deposits described below, referred to as the “EARNEST MONEY”) within three (3)
business days after the Effective Date. The Earnest Money shall be applied to
the Purchase Price at the Closing, (as hereinafter defined). The Earnest Money
shall be held by Chicago Title & Trust Company (hereinafter referred to as the
“ESCROWEE”) for the mutual benefit of the parties hereto pursuant to a strict
joint order escrow on Escrowee’s standard form as modified to conform to this
Agreement (which the parties mutually agree to enter into within two (2)
business days of the Effective Date) (hereinafter referred to as the “EARNEST
MONEY ESCROW”) and the Earnest Money shall be invested in an interest bearing
account at the request and direction of Purchaser, and all interest earned
thereon shall be paid to Purchaser except as otherwise herein provided (all such
interest is hereinafter referred to as the “Earnest Money Interest”). In the
event that this Agreement is terminated by Purchaser on or before the expiration
of the Inspection Period (as hereinafter defined), the Earnest Money and the
Earnest Money Interest shall be paid to Purchaser.

 

C. In the event that this Agreement has not been terminated by Purchaser
pursuant to the terms of this Agreement on or before the expiration of the
Inspection Period, Purchaser shall deposit with Escrowee within three (3)
business days after the expiration of the Inspection Period the additional sum
of TWENTY FIVE THOUSAND and no/100 DOLLARS ($25,000.00) (the “First Additional
Deposit”) as Earnest Money, whereupon the entire Earnest Money of FIFTY THOUSAND
and no/100 DOLLARS ($50,000.00) shall immediately become nonrefundable. The
nonrefundable Earnest Money will be held in the Earnest Money Escrow and will
continue to be applicable to the Purchase Price at the Closing in accordance
with the terms of this Agreement.

 

D. In the event that this Agreement has not been terminated by Purchaser
pursuant to the terms of this Agreement on or before the expiration of the
Inspection Period, on the date that is ONE HUNDRED EIGHTY DAYS (180) from the
Effective Date, Purchaser shall deposit with Escrowee the additional sum of
TWENTY FIVE THOUSAND and no/100 DOLLARS ($25,000.00) (the “Second Additional
Deposit”) as Earnest Money. The nonrefundable Earnest Money will be held in the
Earnest Money Escrow and will continue to be applicable to the Purchase Price at
the Closing in accordance with the terms of this Agreement.

 

E. In the event that this Agreement has not been terminated by Purchaser
pursuant to the terms of this Agreement on or before the expiration of the
Inspection Period, Purchaser shall deposit with Escrowee within three (3)
business days after receiving a signed ordinance granting Preliminary Plat and
Engineering Approval for the subdivision of the Property from the Village
(hereinafter referred as the “PRELIMINARY PLAT APPROVAL”), the additional sum of
FIFTY THOUSAND and no/100 DOLLARS ($50,000.00) (the “Third Additional Deposit”)
as Earnest Money. The nonrefundable Earnest Money will be held in the Earnest
Money Escrow and will continue to be applicable to the Purchase Price at the
Closing in accordance with the terms of this Agreement.

 

F. In the event that Purchaser fails to timely deposit the First Additional
Deposit, Second Additional Deposit or Third Additional Deposit with Escrowee,
Seller shall be entitled, as its sole remedy, to terminate this Agreement upon
five (5) days written notice to Purchaser, if such breach or failure is not
cured within such five (5) day period, and receive the Earnest Money then
deposited

 

-2-



--------------------------------------------------------------------------------

with Escrowee as liquidated damages for the breach of this Agreement, it being
agreed between the parties hereto that the actual damages to Seller in the event
of such breach are impractical to ascertain and the amount of such Earnest Money
is a reasonable estimate thereof.

 

3. Conveyance. Conveyance of title to the Land shall be by special warranty deed
to Purchaser in recordable form, conveying fee simple title in to the Land,
subject only to: (a) general real estate taxes not due and payable as of the
date of the Closing; (b) acts of Purchaser and those parties acting through or
for Purchaser; and (c) exceptions set forth on Exhibit “B” attached hereto and
made a part (hereinafter collectively referred to as “Permitted Exceptions”).

 

4. Time of Closing.

 

A. The consummation of the transactions herein contemplated (hereinafter
referred to as the “Closing”) shall take place on the earlier to occur of the
following: (a) within sixty (60) days after Purchaser receives a signed
ordinance from the Village granting Final Plat and Engineering Approval or (b)
within five hundred forty (540) days after the Effective Date of this Agreement
(hereinafter referred to as the “Closing Date”).

 

5. Closing Conference. The transaction herein contemplated shall be consummated
through a so-called “New York Style” deed and money escrow (hereinafter referred
to as the “Closing Conference”) to be held at the office of Chicago-Loop office
of Chicago Title Insurance Company (said company is hereinafter referred to as
the “Title Company”) on the Closing Date.

 

6. Documents to be Delivered.

 

A. Seller shall deliver to Purchaser within five (5) business days after the
Effective Date copies of all surveys, studies, test reports, and environmental
assessments relating to the Property that are within the Seller’s possession
(hereinafter referred to as the “Existing Data”). Seller shall have no liability
whatsoever to Purchaser in connection with the Existing Data under any
circumstances and Purchaser acknowledges and agrees that the Existing Data is
provided as a courtesy only, and Purchaser hereby releases Seller from any
liability in connection therewith. If Purchaser terminates this Agreement for
any reason, Purchaser agrees to immediately return to Seller all Existing Data
which it received in connection herewith.

 

B. At the Closing, Seller shall deliver to Purchaser the following:

 

  (1) The instrument(s) of conveyance described in Paragraph 3 hereof;

 

  (2) The Title Policy (as hereinafter defined);

 

  (3) The FIRPTA Affidavit described in Paragraph 16 hereof;

 

  (4) Counterparts to a Closing Statement; and

 

  (5) The letter as to the non-applicability of the bulk sales reporting
requirements of the Illinois Income Tax Act, or, if applicable, the
documentation (in the form of a stop order or release) as is necessary to comply
with the Illinois Income Tax Act, described in Paragraph 24 hereof, or an
indemnity in form reasonably satisfactory to Purchaser.

 

-3-



--------------------------------------------------------------------------------

C. Seller shall deliver to Purchaser within ten (10) business days after the
Effective Date at Purchaser’s cost and expense:

 

  (1) A commitment (hereinafter referred to as the “Title Commitment”) to issue
an ALTA Form B Owner’s Title Insurance Policy (hereinafter referred to as the
“Title Policy”) issued by the Title Company in the amount of the Purchase Price,
showing title to the Land and any and all appurtenant rights in Seller, naming
Purchaser as the proposed insured, with title being subject only to the
Permitted Exceptions, and the general and usual exceptions contained in the
Title Commitment, with an endorsement waiving the creditor’s rights exception
and with extended coverage over the general exceptions (and Seller agrees to
extend Purchaser reasonable cooperation, without expense to Seller, as to
Purchaser’s efforts to obtain additional endorsements). The Title Commitment
shall be conclusive evidence of good title as therein shown as to all matters
insured by the Title Policy, subject to the exceptions therein stated. Purchaser
shall, within thirty (30) days of its receipt of the Title Commitment (but not
later than the expiration of the Inspection Period) (the “Title Examination
Period”), provide written notice to Seller as to those title exceptions stated
on the Commitment (other than the Permitted Exceptions) which would prevent or
materially impair the intended development of the Property by Purchaser; a
failure to provide such notice shall be deemed Purchaser’s acceptance of the
Title Commitment. If Purchaser provides such notice, and Seller is unable or
unwilling to cure or cause the Title Company to insure over the same within
thirty (30) days of Seller’s receipt of Purchaser’s notice, Purchaser may
terminate this Agreement upon written notice given to Seller on or before the
expiration of the Inspection Period, whereupon the Earnest Money and the Earnest
Money Interest shall be returned to Purchaser and the parties shall have no
further obligations hereunder, except as expressly provided. A failure of
Purchaser to so give notice to Seller on or before the expiration of the
Inspection Period shall be deemed Purchaser’s acceptance of any such title
exceptions and the Title Commitment. Purchaser shall not be required to object
to mortgage liens, mechanics’ liens, judgment and tax liens, or any other liens
or encumbrances of a definite and ascertainable amount that can be cured by the
payment of a liquidated sum (“Monetary Liens”), it being understood and agreed
that Seller shall be obligated to satisfy such Monetary Liens, or cause such
Monetary Liens to be removed of record from title by bonding or otherwise in a
manner reasonably acceptable to Purchaser by Closing in all instances.

 

D. Purchaser shall order and deliver to Seller within ninety (90) days of the
Effective Date, at Purchaser’s sole cost and expense

 

  (1) AN ALTA Plat of Survey of the Land (hereinafter referred to as the
“Survey”), prepared by a surveyor licensed by the State of Illinois, certified
to Seller, Purchaser and the Title Company by such surveyor as being true,

 

-4-



--------------------------------------------------------------------------------

accurate and having been prepared in compliance with the “Minimum Standard
Detail Requirements for Land Title Surveys” adopted by the American Land Title
Association and American Congress of Surveying and Mapping 1988, meeting the
requirements of a Class A Urban ALTA Survey, setting forth: (i) the legal
description of the Land; (ii) the location of the Buildings, if any; (iii) all
boundaries, courses and dimensions of the Land and Building; (iv) all easements,
building lines, curb cuts, parking, loading areas, sewage, water, electricity,
gas and other utility facilities (together with the recording information
concerning the documents creating any such easements and building lines); (v)
adjoining roads and rights-of-way and means of ingress and egress to and from
the Land to a public road; (vi) the square footage of the Land; and (vii) flood
certification in form approved by Purchaser’s counsel.

 

If Purchaser terminates the Agreement for any reason before the expiration of
the Inspection Period other than due to a default by Seller or due to a title
defect which cannot be cured by Seller and which would reasonably be likely to
interfere with Purchaser’s use of the Property (provided that the existing
zoning and subdivision of the Property or other covenants, conditions and
restrictions of record relating to the existing permitted use of the Property
shall not be deemed title defects for purposes of this paragraph), and has not
ordered and delivered to Seller the ALTA Survey, then Ten Thousand Dollars
($10,000) of the Earnest Money will be nonrefundable to Purchaser in lieu of
receipt of the Survey.

 

E. At the Closing, Purchaser shall deliver to Seller the following:

 

  (1) The Purchase Price, by wire transfer of federal funds, subject to the
prorations and credits described in the provisions of this Agreement; and

 

  (2) Counterparts to a Closing Statement.

 

F. At or prior to the Closing, the parties shall jointly deliver and execute
other documents reasonably necessary to effectuate the Closing, including
transfer declarations, Gap Undertakings, ALTA Statements and a closing
statement.

 

7. Inspection Period.

 

A. Notwithstanding anything in this Agreement to the contrary, if, for any
reason whatsoever in Purchaser’s sole discretion, Purchaser is not satisfied
with the condition of the Property, including but not limited to the
environmental condition of the Land, and the financial feasibility of
Purchaser’s proposed plans for the rezoning and development of same, then
Purchaser shall have the right to terminate this Agreement by written notice
given to Seller on or before 5:00 p.m. Central Standard Time on July 15, 2005
(the period of time from the date of this Agreement through and including the
last date by which Purchaser may terminate this Agreement and obtain a refund of
all of the Earnest Money is herein referred to as the “Inspection Period”). In
the event that Purchaser terminates this Agreement pursuant to a written notice
given in a timely manner to Seller

 

-5-



--------------------------------------------------------------------------------

as set forth herein, then the Earnest Money shall be refunded to Purchaser by
the Escrowee in accordance with Paragraph 2.B hereof, and the Agreement shall be
null and void, without further obligation of either party, except as expressly
provided herein.

 

B. Purchaser, and its agents, representatives, employees, and contractors may,
in Purchaser’s sole discretion and at Purchaser’s sole expense, during the
Inspection Period, make any and all inspections, tests and investigations,
including environmental, soil and engineering tests, and enter and inspect the
Property. Purchaser understands and agrees that any on-site inspections or
testing of the Property shall be conducted upon at least twenty-four (24) hours’
prior notice to Seller. Purchaser agrees to repair any damage to the Property
arising out of or resulting from the inspection of the Property by Purchaser or
its consultants or agents. Purchaser shall ensure that Purchaser’s consultants
maintain public liability and property damage insurance in the amount of
$2,000,000 and in form and substance adequate to insure against all liability of
Purchaser and its consultants, respectively, and each of its agents, employees
or contractors, arising out of the inspections or testing. All inspections and
testing shall occur at reasonable times agreed upon by Seller and Purchaser and
shall be conducted so as not to interfere unreasonably with use of the Property
by Seller. Purchaser agrees to provide Seller with copies of all studies and
reports which it obtains during the Inspection Period within five (5) business
days after Purchaser’s receipt of same. Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against all damages or liability,
including injuries to or death of persons or damage to the Property, caused by
the Purchaser and/or its agents, representatives, employees and contractors in
performing said inspections and investigations at the Property during the
Inspection Period and thereafter pursuant to Purchaser’s Right of Entry under
subparagraph C below. Notwithstanding anything to the contrary contained herein,
the covenants of Purchaser contained in this Paragraph 7.B shall survive the
closing or earlier termination of this Agreement.

 

C. Notwithstanding anything to the contrary contained herein, after the
expiration of the Inspection Period, provided that this Agreement has not been
terminated, Purchaser, its agents, representatives, employees and contractors
shall continue to have the right (upon reasonable prior verbal or written notice
to Seller) to enter upon the Property and while thereon, continue to make
surveys, take measurements, perform test borings (after taking proper
precautions) including contacting the Joint Utility Locating and Information for
Excavators (JULIE) for the location of any underground facilities, or other
tests of surface and subsurface conditions, and make engineering, environmental
and other studies and inspect the Land. Notwithstanding anything contained
herein, nothing herein shall be deemed to expand or construed to expand any
rights given by Seller to Purchaser hereunder, but the parties agree that
Purchaser’s continued right of entry onto the Land after the expiration of the
Inspection Period is granted as a courtesy.

 

D. In the event that Purchaser, upon Purchaser’s sole discretion, waives all the
contingencies contained in this Agreement prior to the Closing Date, Purchaser
shall give written notice of such waiver, and Seller shall be obligated to close
this transaction on an accelerated date designated by Purchaser, but not less
than thirty (30) days from the date of receipt by Seller of said written notice
from Purchaser.

 

E. Purchaser acknowledges and agrees that: (1) the Property shall be transferred
and conveyed to Purchaser at Closing in its “AS IS/WHERE IS” condition only,
with all faults, including, but not limited to, any conditions described in the
Existing Data; (2) upon the Closing

 

-6-



--------------------------------------------------------------------------------

Purchaser shall assume the risk that adverse matters, including, but not limited
to, adverse physical or environmental conditions, may not have been revealed by
Purchaser’s inspections and investigations; (3) Purchaser has been responsible
for its own investigation and “due diligence” as to the Property, for its own
analysis of the merits and risks of Purchaser’s investment in the Property; (4)
Purchaser fully understands the transaction contemplated by this Agreement and
has such knowledge and experience in financial, business and real estate matters
that it is capable of evaluating the merits and risks of the investment in the
property, and Purchaser has fully reviewed the disclaimers and waivers set forth
in this Agreement with its counsel and understands the significance and effect
thereof; (5) Purchaser hereby releases Seller from all responsibility and
liability to Purchaser as to the condition, valuation, or utility of the
Property, or its suitability for any purpose whatsoever; (6) Purchaser hereby
waives any and all objections to or complaints directed to or against Seller
with respect to the condition, valuation or utility of the Property, and (7)
except as expressly set forth in Section 8 of this Agreement, it is understood
and agreed that Seller is not making and has not at any time made any warranties
or representations of any kind or character, expressed or implied, with respect
to the Property, including, but not limited to, any warranties or
representations as to habitability, merchantability, fitness for a particular
purpose, title (other than Seller’s limited warranty of title to be set forth in
the deed), zoning, tax consequences, latent or patent physical or environmental
condition, utilities, operating history or projections, valuation, governmental
approvals, the compliance of the Property with governmental laws, the truth,
accuracy or completeness of the Existing Data or any other information provided
by or on behalf of Seller to Purchaser, or any other matter or thing regarding
the Property. Purchaser and Seller agree that the provisions of this Section
7(E) shall survive the Closing.

 

8. Covenants and Representations of Seller.

 

A. In order to induce Purchaser to enter into this Agreement, Seller covenants,
represents and warrants to the Purchaser as follows:

 

  (1) The party executing this Agreement on behalf of Seller has full capacity,
right, power and authority to execute, deliver and perform this Agreement and
all documents to be executed by Seller pursuant hereto, and all required action
and approvals therefore have been fully taken and obtained. The individuals
signing this Agreement and all other documents executed or to be executed
pursuant hereto on behalf of Seller are and shall be duly authorized to sign the
same on Seller’s behalf and to bind Seller thereto. This Agreement and all
documents to be executed pursuant hereto by Seller are and shall be binding upon
and enforceable against Seller in accordance with their respective terms.

 

  (2) Seller has not received any written notice of claims, causes of action or
other litigation or proceedings pending or threatened in respect to the
ownership or operation of the Property, or any part thereof, including disputes
with tenants, mortgagees, governmental authorities, utilities, contractors,
adjoining land owners and suppliers of goods or services.

 

  (3) Seller has not received any written notice of any violations of any laws,
ordinances, rules, regulations or orders with respect to zoning, subdivisions
and building requirements, fire safety, pollution, or health and environmental
laws in respect to the Property.

 

-7-



--------------------------------------------------------------------------------

  (4) Seller has not received any written notice of any: (i) pending or
threatened condemnation of any part of the Property, (ii) widening, change of
grade or limitation on use of streets abutting the Property, (iii) special tax
or assessment to be levied against the Property, or (iv) change in the zoning
classification of the Property other than as contemplated by Purchaser.

 

  (5) Except as set forth in any environmental report delivered to Purchaser,
Seller has received no written notice of and has no Knowledge of any Hazardous
Materials (as hereinafter defined) that have been deposited, discharged, placed
or disposed of at, on, or under the Property in violation of applicable laws,
nor to Seller’s Knowledge has any portion of the Property been used as a
landfill. Except as set forth in any environmental report delivered to
Purchaser, Seller has received no written notice of and has no Knowledge of any
underground storage tanks having been located on the Property. For purposes of
this Agreement, the terms “hazardous substance” and “release” shall have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) shall have the meanings specified in RCRA; “Knowledge” of Seller
shall mean the actual Knowledge of Rod Johnson, President and Chief Operating
Officer of Seller.

 

  (6) Seller shall notify Purchaser if Seller is notified on or before the
Closing Date of any transaction or occurrence related specifically to the
Property which would make any of the covenants, representations or warranties of
Seller contained in this Paragraph 8.A untrue in any material respect within two
(2) business days’ after Seller receives notice of such transaction or
occurrence.

 

9. Covenants and Representations of Purchaser. To induce Seller to execute and
deliver and perform this Agreement, Purchaser hereby represents, covenants and
warrants to Seller on and as of the date hereof, and on and as of the Closing
Date as follows:

 

A. All representations and warranties of Purchaser appearing in other Paragraphs
of this Agreement are true and correct.

 

B. Purchaser has full capacity, right, power and authority to execute, deliver
and perform this Agreement and all documents to be executed by Purchaser
pursuant hereto, and all required action and approvals therefore have been duly
taken and obtained. The individual signing this Agreement and all other
documents executed or to be executed pursuant hereto on behalf of Purchaser is
and shall be duly authorized to sign the same on Purchaser’s behalf and to bind
Purchaser thereto. This Agreement and all documents to be executed pursuant
hereto by Purchaser are and shall be binding upon and enforceable against
Purchaser in accordance with their respective terms.

 

C. Purchaser shall notify Seller promptly if Purchaser is notified on or before
the Closing Date of any transaction or occurrence related specifically to the
Property which would make any of the representations or warranties of Purchaser
contained in this Paragraph 9 not true in any material respect.

 

-8-



--------------------------------------------------------------------------------

D. Purchaser shall promptly commence and diligently take all actions reasonably
necessary to obtain Preliminary Plat and Engineering Approval and Final Plat and
Engineering Approval, and shall seek to maximize the number of attached
single-family residences approved by the Village in the Preliminary Plat
Approval. Purchaser shall deliver to Seller copies of any signed ordinance
granting Preliminary Plat and Engineering Approval, Final Plat and Engineering
Approval, and any other documents or correspondence received from the Village or
any other governmental authority with respect to the Property, and any
applications and correspondence of Purchaser delivered to the Village or any
other governmental authority with respect to the Property, within five (5)
business days after receipt or delivery of the same, as applicable. In no event
shall Purchaser cause any changes to the Plat recorded against the Property or
cause the rezoning of the Property prior to Closing.

 

10. Prorations.

 

A. General taxes and other similar items shall be adjusted ratably as of the
time of Closing. The amount of the current general taxes not then ascertainable
shall be adjusted on the basis of 100% of the most recent ascertainable taxes.
The parties agree to make such post-closing adjustments and readjustments as may
be required due to errors and omissions in the closing adjustments. If
information is not available or if the parties agree that it is impracticable to
make a particular adjustment on the Closing Date, that adjustment shall be made
as soon as practicable after such information is available.

 

B. Seller shall pay the amount of any stamp tax imposed by state law on the
transfer of the title to the Land, and shall furnish a completed Real Estate
Transfer Declaration signed by the Seller or the Seller’s agent in the form
required pursuant to the Real Estate Transfer Act of the State of Illinois, and
shall furnish any declaration signed by the Seller or Seller’s agent, or meet
other requirements, as established by any local ordinance with regard to a
transfer or transaction tax; such tax required by local ordinance shall be paid
by the responsible party designated in any such local ordinance. Any transfer or
similar tax imposed by the Village of Mundelein in connection with the transfer
of title to the Land shall be paid by the liable party as designated in the
applicable ordinance, and if neither party is so designated, the Purchaser shall
be liable.

 

11. Closing Costs. All title charges and expenses of or relating to the Title
Policy herein provided for including, but not limited to, commitment fees,
recording fees payable in connection with the delivery or recordation of any
“release” instrument or document provided in or contemplated by this Agreement,
any escrow charges and the cost of the Closing Conference, any charges for any
title insurance endorsements, any money lender escrow charges, and the recording
fees for the deed and any mortgage documents shall be paid by Purchaser.

 

12. Damage or Destruction to Property. The provisions of the Uniform Vendor and
Purchaser Risk Act of the State of Illinois shall be applicable to this
Agreement, except as otherwise provided herein.

 

13. Condemnation. If, prior to the Closing Date, any judicial, administrative or
other

 

-9-



--------------------------------------------------------------------------------

proceeding relating to the proposed taking of any material portion of the
Property which would interfere with Purchaser’s contemplated development of the
Property by condemnation or eminent domain or any act in the nature of eminent
domain is instituted or threatened, Seller hereby agrees to furnish Purchaser
written notification with respect to any such proceeding or threatened
proceeding within seventy two (72) hours of Seller’s receiving written notice of
same, and Purchaser shall have the option to terminate this Contract by giving
Seller written notice of such termination within ten (10) days after receipt of
written notification of any such proceeding or threatened proceeding.
Purchaser’s failure to give such notice in such time shall be conclusive
evidence that Purchaser has waived such option to terminate and, in such event,
Purchaser shall be credited (against the Purchaser Price) or assigned, at
closing, all Seller’s rights to any proceeds or award for such taking; provided,
however, that Seller may not settle any such proceeding without Purchaser’s
prior written consent. Should Purchaser elect to terminate this Contract due to
the institution of such proceeding, the Earnest Money and any interest earned
thereon shall immediately be returned to Purchaser within twenty (20) days; and
thereupon, this Contract shall become null and void, and neither party shall
have any further rights or obligations hereunder.

 

14. Real Estate Brokerage. The parties mutually warrant and represent to the
other that neither has authorized any broker to act on its behalf in respect of
the transactions contemplated hereby, and that neither has dealt with a broker
in connection therewith other than CB Richard Ellis, and the individuals
associated therewith, whose commissions shall be paid by Seller at the Closing.
Each of the parties shall indemnify and save the other harmless from any claim
by any other broker or other person for commissions or other compensation for
bringing about the transactions contemplated hereby where such claim is based on
the purported employment or authorization of such other broker or other person
by such party. Purchaser hereby discloses to Seller that Mark Avis, a principal
of Purchaser, is a licensed real estate broker in the State of Illinois.

 

15. Entire Agreement. It is understood and agreed that all understandings and
agreements heretofore had between the parties hereto are merged in this
Agreement, the exhibits annexed hereto and the instruments and documents
referred to herein, which alone fully and completely express their agreements,
and that neither party is relying upon any statement or representation, not
embodied in this Agreement, made by the other. Each party expressly acknowledges
that, except as expressly provided in this Agreement, the other party and the
agents and representatives of the other party have not made, and the other party
is not liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations, or information
pertaining to the transactions contemplated hereby.

 

16. Non-Foreign Affidavit. Seller shall provide Purchaser, on or before the
Closing Date, with a non-foreign affidavit (hereinafter referred to as the
“FIRPTA Affidavit”) sufficient in form and substance to relieve Purchaser of any
and all withholding obligations under federal law, which affidavit shall be in
customary form.

 

17. Modifications. No modification, amendment, discharge or change of this
Agreement, except as otherwise provided herein, shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, amendment, discharge or change is sought.

 

18. Notices. All notices, demands, requests and other communications under this

 

-10-



--------------------------------------------------------------------------------

Agreement shall be in writing and shall be delivered in person, or transmitted
by facsimile, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, or sent by reputable overnight delivery service, to
the addresses set forth below, or to such other addresses as are specified by
written notice delivered in accordance with this Paragraph 18:

 

If intended for Purchaser:    Mark Avis – President      Avis Investments, Inc.
     2515 N. Seminary, Building I      Chicago, Illinois 60614      Phone (312)
401-3448      Fax: (773) 525-3448 With a copy to:    Michael R. Wolfe, Esq.     
Berger, Newmark & Fenschel, P.C.      303 West Madison Street, 23rd Floor     
Chicago, Illinois 60606      Phone (312) 704-7226      Fax: (312) 704-7215 If
intended for Seller:    Roderick G. Johnson      Biologic Systems Corp.      One
Bio-logic Plaza      Mundelein, IL 60060      Attn: Rod Johnson      Phone (847)
949-5200      Fax: (847) 949-6031 With a copy to:    Katten Muchin Zavis
Rosenman      525 West Monroe Street      Chicago, Illinois 60661-3693     
Attn: Douglas L. Noren      Phone: (312) 902-5387      Fax: (312) 577-8737

 

Notices made as hereinabove provided shall be deemed effectively given on the
date delivered if personally delivered, on the date actually received by the
facsimile recipient if transmitted by facsimile, on the date delivered if
delivered by reputable overnight delivery service, and on the third (3rd) day
after deposit in the mails if sent in the mails.

 

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

20. Captions. The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement of any of the provisions thereof.

 

-11-



--------------------------------------------------------------------------------

21. Assignment. Purchaser shall have the right to assign this Agreement, and its
rights hereunder to any third party, provided that such assignee shall assume
all obligations of Purchaser hereunder, and provided further that Purchaser
shall continue to be liable and shall not be discharged of any its duties,
obligations and liabilities hereunder.

 

22. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

23. Partial Invalidity. Seller and Purchaser intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. However, if any provision or provisions in
this Agreement which is or are not materially related to the liability of the
parties hereto or to the conditions to Purchaser’s obligation to consummate the
transaction contemplated herein is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Agreement to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent both of Seller
and Purchaser that such portion, provisions or provisions shall be given force
to the fullest possible extent that they are legal, valid and enforceable, that
the remainder of this Agreement shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Purchaser
and Seller under the remainder of this Agreement shall continue in full force
and effect. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

 

24. Preliminary and Final Plat and Engineering Approval. Failure to obtain
Preliminary Plat and Engineering Approval or Final Plat and Engineering Approval
shall not be a condition precedent to Purchaser’s obligation to purchase the
Property and pay the Purchase Price to Seller pursuant to the terms of this
Agreement.

 

25. Time for Performance. Time is of the essence of this Agreement. In the event
the time for performance hereunder falls on a Saturday, Sunday or legal holiday,
the time for performance shall be the next day that is not a Saturday, Sunday,
or legal holiday.

 

26. Default.

 

A. Seller and Purchaser agree that, in the event of a default by either party,
the other party shall, prior to taking any such action as may be available to
it, provide written notice to the defaulting party stating the default and
giving the defaulting party seven (7) days to cure. If the default shall not be
cured within the cure period aforesaid, then the party giving such notice shall
be permitted to avail itself of any remedies to which it may be entitled under
this Agreement.

 

B. Except as otherwise specifically provided in this Agreement, in the event the
purchase and sale of the Property pursuant to this Agreement is not closed and
consummated through default by Purchaser, then Seller shall retain the Earnest
Money, as applicable, as the full and only liquidated damages for such default
of Purchaser and as the sole remedy of Seller for any such default by Purchaser,
it being acknowledged and agreed that Seller’s actual damages would be difficult
(if not impossible) to ascertain, and thereupon neither of the parties hereto
shall have any rights, duties,

 

-12-



--------------------------------------------------------------------------------

obligations, or liabilities hereunder whatsoever. Purchaser agrees to cooperate
fully in relation to Seller obtaining such Earnest Money. In the event of a
default by Seller hereunder, Purchaser may, notwithstanding anything to the
contrary contained herein, as its sole and exclusive right and remedy against
Seller on account of such default, either: (i) terminate this Agreement and
receive a refund of all of the Earnest Money and the Earnest Money Interest, and
recover from Seller the amount of Purchaser’s actual, reasonable, and
substantiated out-of-pocket expenses arising out this Agreement not to exceed
Forty Thousand Dollars ($40,000.00); or (ii) pursue an action against Seller for
specific performance. Notwithstanding anything to the contrary contained herein,
except as provided in Paragraph 26(b)(i), Purchaser hereby expressly waives any
rights to seek or pursue money damages against Seller under any circumstances.
The terms of this Paragraph shall survive the termination of this Agreement
notwithstanding anything contained in this Agreement to the contrary.

 

27. Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party rising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit, including actual attorneys’ fees, accounting and any other
professional fees resulting therefrom.

 

28. Waivers. No waiver or consent permitted or contemplated by this Agreement
shall be effective or binding on any of the parties hereto unless the same is in
writing and delivered and received from one party to the other.

 

29. Possession. Possession of the Property shall be delivered by Seller to
Purchaser on the Closing Date.

 

30. Survival. The representations, warranties, and agreements which are
contained in this Agreement shall survive Closing for a period of ninety (90)
days. No claim for a breach of any representation or warranty of Seller shall be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
Closing. In no event shall the liability of Seller for a breach of any
representations, warranties or agreements of Seller exceed One Hundred Thousand
Dollars ($100,000).

 

31. Execution. Purchaser is executing this Agreement as of the date described
below next to Purchaser’s signature (hereinafter referred to as the “Purchaser
Execution Date”). In the event that Purchaser does not actually receive in hand
from Seller a fully executed original or copy of this Agreement within thirty
(30) days from the Purchaser Execution Date, then the Purchaser’s offer
described in this Agreement shall be deemed rescinded and revoked without the
necessity of further documentation and this Agreement shall be void.

 

32. Patriot Act. Purchaser hereby makes the representations, warranties and
covenants that as to the “Patriot Act” as set forth in Exhibit “C” attached
hereto and made a part hereof.

 

33. Cooperation. Subject to the requirements of Paragraph 7 hereof, Seller and
Purchaser both hereby agree that prior to Closing, from time to time and upon
the reasonable request of the other party, they will do, execute, acknowledge
and deliver, or will cause to be done, executed,

 

-13-



--------------------------------------------------------------------------------

acknowledged or delivered (A) all further acts or documents as may be reasonably
required to enable Purchaser to pursue, at no cost to Seller (i) the rezoning at
or after Closing of the Property to Purchaser’s intended use; and (ii)
subdivision and engineering approvals from the Village, and (B) any access,
utility, surface drainage and similar easements reasonably requested and
required by either party.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth above.

 

PURCHASER:    SELLER: AVIS INVESTMENTS, INC., an Illinois corporation   

BIO-LOGIC SYSTEMS

CORPORATION a Delaware

corporation

By:  

/s/    Mark Avis

--------------------------------------------------------------------------------

   By:  

/s/    Roderick G. Johnson

--------------------------------------------------------------------------------

    Mark Avis, its President    Its:  

President and COO

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A TO

REAL ESTATE PURCHASE AGREEMENT

BY AND BETWEEN AVIS INVESTMENTS, INC., (“PURCHASER”) and

BIOLOGIC SYSTEMS CORP., (“SELLER”)

 

Legal Description

 

To be attached.



--------------------------------------------------------------------------------

EXHIBIT B TO

REAL ESTATE PURCHASE AGREEMENT

BY AND BETWEEN AVIS INVESTMENTS, INC., (“PURCHASER”) and

BIOLOGIC SYSTEMS CORP., (“SELLER”)

 

Permitted Exceptions

 

A. Liens for taxes not yet due and payable.

 

B. Easements, rights-of-way and such other title-related matters appearing on
the Title Commitment and not objected to by Purchaser prior to the expiration of
the Title Examination Period.



--------------------------------------------------------------------------------

EXHIBIT C TO

REAL ESTATE PURCHASE AGREEMENT

BY AND BETWEEN AVIS INVESTMENTS, INC., (“PURCHASER”) and

BIOLOGIC SYSTEMS CORP (“SELLER”)

 

Patriot Act

 

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) (the “Patriot Act”) and in
other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act, including, but not limited to,
Executive Order 13224 effective September 24, 2001, are hereinafter collectively
referred to as the “Patriot Rules” and are incorporated herein.

 

(1) Purchaser hereby represents and warrants that Purchaser and each and every
“person” or “entity” affiliated with Purchaser or that has an economic interest
in Purchaser or that has or will have an interest in the transaction
contemplated by this Agreement or in any property that is the subject matter of
this Agreement or will participate, in any manner whatsoever, in the purchase of
the Property, is:

 

(a) not a “blocked” person listed in the Annex to Executive Order Nos. 12947,
13099 and 13224;

 

(b) in full compliance with the requirements of the Patriot Rules and all other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”);

 

(c) operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Rules and available to Seller for Seller’s review
and inspection during normal business hours and upon reasonable prior notice;

 

(d) not in receipt of any notice from the Secretary of State or the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Rules;

 

(e) not listed as a Specially Designated Terrorist or as a blocked person on any
lists maintained by the OFAC pursuant to the Patriot Rules or any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Rules or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Rules;

 

(f) not a person who has been determined by competent authority to be subject to
any of the prohibitions contained in the Patriot Rules; and

 

(g) not owned or controlled by or now acting and or will in the future act for
or on behalf of any person or entity named in the Annex or any other list
promulgated under the Patriot Rules or any other person who has been determined
to be subject to the prohibitions contained in the Patriot Rules.



--------------------------------------------------------------------------------

(2) Purchaser covenants and agrees that in the event Purchaser receives any
notice that Purchaser or any of its beneficial owners or affiliates or
participants become listed on the Annex or any other list promulgated under the
Patriot Rules or indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, Purchaser
shall immediately notify Seller and, in such event, this Agreement shall
automatically be deemed terminated, in which event all Earnest Money shall be
returned to Purchaser and the parties shall have no further rights or
obligations under this Agreement, except for those rights, liabilities or
obligations that survive a termination of this Agreement.